Pope, Judge,
concurring specially.
As noted by the majority opinion, the record on appeal contains a letter from appellant’s counsel to appellee insurance company dated March 23, 1982, six days after the subject collision. The trial court’s order granting summary judgment recites that “there appears to be no copy of the letter in the record. Therefore the court rules that this does not suffice as notice under the contract.” Yet, the letter notified appellee of counsel’s representation of appellant in all claims under the policy. The letter also set forth the available details of the collision (its cause, the name of the investigating officer, the possible tag number of the vehicle which allegedly caused the collision, etc.) and informed appellee that PIP documentation would be submitted to it upon receipt by appellant. This case is thus distinguishable from Corbin v. Gulf Ins. Co., 125 Ga. App. 281 (187 SE2d 312) (1972), and its progeny, wherein no written notice was timely given.
The record contains no response to appellant’s letter, although appellee has stipulated that it received the letter. The record does show that appellee twice contacted appellant by telephone subsequent to its receipt of the letter, but the substance of those conversations does not appear of record. On October 20, 1982, in its answer to appellant’s John Doe complaint, appellee raised as one of its defenses *556appellant’s alleged failure to comply with the 30-day notice requirement. This answer is the first indication in the record that appellee did not consider appellant’s letter to be in compliance with the policy’s notice requirement.
In general, the reception and retention by the insurer, without objection, of inadequate notice or proof of loss is a waiver of the right to set up as a defense that the insured failed in any particular to comply with the requirements of the policy. See, e.g., Alston v. Phenix Ins. Co., 100 Ga. 287 (2) (27 SE 981) (1897); Aetna Ins. Co. of Hartford v. Mosely, 47 Ga. App. 25, 30-6 (169 SE 695) (1933); Fireman’s Fund Ins. Co. v. Hardin, 40 Ga. App. 275 (149 SE 318) (1929); Great American &c. Assn. v. Jenkins, 11 Ga. App. 784 (2) (76 SE 159) (1912). See also Allstate Ins. Co. v. McGee, 157 Ga. App. 53 (4) (276 SE2d 108) (1981); New York Underwriters Ins. Co. v. Noles, 101 Ga. App. 922 (115 SE2d 474) (1960). See generally Sentinel Fire Ins. Co. v. McRoberts, 50 Ga. App. 732, 737-42 (179 SE 256) (1934). Compare Bituminous Cas. Corp. v. J. B. Forrest & Sons, 132 Ga. App. 714 (1) (209 SE2d 6) (1974) (notice untimely); Newark Fire Ins. Co. v. Reese, 32 Ga. App. 42 (1) (123 SE 41) (1924) (proof of loss neither sworn to nor signed by anyone). A question of waiver is ordinarily a matter for determination by a jury (see Employees Assurance Society v. Bush, 105 Ga. App. 190, 195 (123 SE2d 908) (1962)), and under the circumstances in this case, I agree with the majority that a question of fact exists for jury resolution on that issue.